Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 3, 8, and 13 have been cancelled; Claims 1, 6, and 11 have been amended; claims 6-15 and 17-18 are withdrawn from consideration as non-elected claims. 
As pointed out in the Applicant initial interview on 5/13/2021, the claim 13 should be removed from the allowed claims.

Status of the Previous Rejections
Previous rejections of Claim(s) 1-2, 4-5, and 16 under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US 6,425,960 B1, thereafter US’960) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/27/2021.
Previous rejections of Claim(s) 1-2, 4-5, and 16 under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US 4,881,989, thereafter US’989) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/27/2021.
Previous rejections of Claim(s) 1-5 and 16 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-17 of copending application No. 16/011,131 (US-PG-pub 2019/0055635 A1) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/27/2021 since the copending application No. 16/011,131 (US-PG-pub 2019/0055635 A1) is filed after the instant application.

Claim Rejoining
Claims 6-7, 9-12, 14-15, and 17-18 are rejoined. Claims 6-15 and 17-18 are previous withdrawn from consideration as a result of an election/restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04, the claims 6-7, 9-10, and 17 (combination claims) 11-12, 14-15, and 18 (process claims) therefore the restriction/election as set forth in the Office action mailed 6/22/2020, is hereby withdrawn and Claims 6-7, 9-12, 13-15, and 17-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-2, 4-7, 9-12, and 13-18 remain for examination, and claims 1, 6, and 11 are independent claims.

Reason for Allowance
Claims 1-2, 4-7, 9-12, and 14-18 are allowed.  
Regarding the instant independent claims 1, 6, and 11, both Yoshizawa et al (US’960) and Yoshizawa et al (US’989) teaches the similar Fe-based soft magnetic alloy with nanocrystalline structure. However, it is noted that the recorded prior arts do not specify the claimed particle size distributions as recited in the instant claims (PG’825 is withdrawn from rejection since PG’825 needs Co as essential alloy element). Other claims depend on 1, 6, and 11 separately, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734